                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT



   UNITED STATES OF AMERICA

            v.                                               No. 3:18-cr-24 (VAB)

   CHRISTOPHER HAMLETT.



            SUPPLEMENTAL ORDER REGARDING LOVE 146 DOCUMENTS

       Because documents obtained directly from Love 146 are unable to be released until next

week, in the interim, the Court will scan and send copies of the documents to Ms. Gifford and

Ms. Nagala of the U.S. Attorney’s Office for immediate distribution to defense counsel,

consistent with the Court’s earlier order.

       In other words, only those Love 146 documents already required to be disclosed shall be

produced.

SO ORDERED at Bridgeport, Connecticut, this 5th day of October, 2018.

                                                    /s/ Victor A. Bolden
                                                    VICTOR A. BOLDEN
                                                    UNITED STATES DISTRICT JUDGE
